                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

 LEODIS RANDLE,                                 *
 #25064-009                                     *
                                                *
                        Plaintiff,              *
 v.                                             *             No. 4:19CV00010-SWW
                                                *
 DOE                                            *
                                                *
                        Defendant.              *


                                            ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby is, approved and adopted in its entirety as this Court’s findings in all

respects.

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s complaint (Doc. No. 1) is dismissed without prejudice.

       2.      I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal

from any Order adopting these recommendations and the accompanying Judgment would not be

taken in good faith.

       IT IS SO ORDERED this 15th day of February, 2019.


                                                     /s/Susan Webber Wright
                                                     UNITED STATES DISTRICT JUDGE

                                                  
